Citation Nr: 1719596	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic bronchitis. 

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1990 to June 1994, to include service in Southwest Asia.  The Veterans decorations for his active service include a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Board notes that the Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for human immunodeficiency virus (HIV) in the August 2011 rating decision.  However, a review of the record shows that the Veteran was granted entitlement to service connection for HIV in a November 2016 rating decision.  There is no indication from the record that the Veteran has disagreed with the effective date or rating assigned in that decision.  Therefore, the benefit sought on appeal has been granted in full and the Board has limited its consideration accordingly.  

The issue of entitlement to an increased initial rating for a right shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed respiratory disability.  

2.  Prior to the promulgation of a decision in the appeal, the Veteran, by counsel, indicated a desire to withdraw his claim for TDIU, by a November 2016 report of contact.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 3.102, 3.303 (2016).

2.  The criteria for withdrawal of the issue on appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Respiratory Disability

The Veteran contends that he suffers from a respiratory disability, to include bronchitis as a result of his active duty.  Specifically, the Veteran contends that he developed this lung condition as a result of exposure to environmental hazards while in the Gulf War. 

Service treatment records (STRs) show that the Veteran was seen in medical in June 1990 for reports of a productive cough with white sputum.  The Veteran was diagnosed with an upper respiratory infection (URI) and prescribed cough medicine.  In July 1990, the Veteran was again seen in medical with complaints of a persistent cough, sore throat, easy fatigability, and general malaise.  The Veteran was diagnosed with viral syndrome that was noted to be resolving.  He was prescribed additional cough medicine and told to return to the clinic as needed.  The Veteran was seen in medical in October 1990 for complaints of a sore throat with productive cough.  The Veteran was diagnosed with mild bronchitis.  In November 1992, the Veteran was seen in medical for a resolving URI.  In January 1994, the Veteran was seen in medical for complaints of a productive cough with yellow sputum.  He was diagnosed with URI.  There is no indication from the STRs that the Veteran's episodes of URI, viral syndrome, and mild bronchitis during active service were not acute and transitory and did not fully resolve without residual prior to separation.  In fact, at his June 1994 separation examination, the Veteran's chest and lungs were noted to be normal upon physical examination and there is no indication from the examination report that the Veteran had any kind of respiratory disability at the time of his separation from active service.  

A review of the post-service medical evidence shows that the Veteran has received treatment for various disabilities at the VA Medical Center and from private treatment providers.  A review of the treatment notes of record show that the Veteran was seen at the VA Medical Center in November 2004 for complaints of a productive cough with yellow/green sputum.  He was diagnosed with bronchitis with viral component at that time.  There is no indication from the record that the Veteran received follow-up care for that diagnosis.  In October 2010, the Veteran had a chest X-ray performed at the VA Medical Center which revealed right middle lobe opacities, possible scarring, and indeterminate infiltrate.  In February 2011, the Veteran was seen at the VA Medical Center for complaints of a cough and fever.  A follow-up chest X-ray taken at that time revealed no interval change from the prior examination and the impression was no evidence of acute or active intrathoracic disease.  The Veteran was diagnosed with "likely" pneumonia.  There was no diagnosis of a chronic respiratory disability made at that time.  Subsequent chest X-rays performed at the VA Medical Center in January 2014, May 2014, August 2014, December 2014, and February 2015 were all normal.  

In May 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his November 2010 chest X-ray was the onset of his respiratory disability.  The Veteran did not report additional information regarding the claimed respiratory disability at that time.  The examiner performed a thorough review of the record and a physical examination.  Based on the examination of the Veteran and the review of the record, the examiner found that the Veteran did not have a lung disability.  The examiner noted that the prior chest X-ray was not definitively abnormal in any way and repeat X-rays were normal.  The examiner further noted that the scarring noted in the November 2010 chest X-ray report was likely the result of the Veteran's reported history of having pneumonia as a child.

The Board finds that the May 2011 VA examination report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not submitted any contrary medical opinion.  Therefore, the May 2011 VA examination report is the most probative evidence of record.  

While the Veteran is competent to report symptoms of breathing difficulty and pulmonary distress, he is not competent to make a diagnosis of a respiratory disability, or to link such a disability to active service.  Medical findings of that nature require medical testing and expertise that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or etiology opinion in this case.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence of record does not show that the Veteran has a current diagnosis for a respiratory disability, the Board finds that service connection for such is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a respiratory disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU 

The record shows that the Veteran filed a timely notice of disagreement with the denial of his TDIU claim.  In April 2013, the Veteran perfected an appeal of that issue.  In a telephone conversation memorialized by a November 2016 report of general contact with Veteran's counsel, the Veteran's attorney stated that he wished to withdraw the appeal of the issue of entitlement to a TDIU currently pending before the Board in light of the assignment of a 100 percent rating for posttraumatic stress disorder (PTSD), effective July 2015, in a November 2015 rating decision.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  


ORDER

Entitlement to service connection for a respiratory disability, to include bronchitis, is denied. 

The issue of entitlement to a TDIU is dismissed.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

In November 2016, the Veteran was afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected right shoulder disability.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the November 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the examination does not reflect joint testing for pain on passive motion.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected right shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  
The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  
3.  Confirm that the VA examination report comports with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


